NO. 07-02-0272-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                  AUGUST 23, 2002
                          ______________________________

                                     BOBBY J. CATE,

                                                         Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2001-436,240; HON. BRADLEY UNDERWOOD, PRESIDING
                       _______________________________

                             ABATEMENT AND REMAND
                         _______________________________

Before BOYD, C.J., QUINN and REAVIS, JJ.

       Appellant, Bobby J. Cate appeals from a judgment convicting him of aggravated

sexual assault. The clerk’s record is due in this cause, and an extension of the applicable

deadline was sought. To justify the extension, the district clerk represented that appellant

has not paid or made arrangements to pay for the record. The reporter’s record has been

filed in this cause. Nothing of record appears showing the appellant is indigent and entitled

to a free record.
       Accordingly, we now abate this appeal and remand the cause to the 364th District

Court of Lubbock County (trial court) for further proceedings. Upon remand, the trial court

shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing

to determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent; and,

       3. whether the appellant is entitled to a free appellate record due to his indigency.

The trial court shall cause the hearing to be transcribed. So too shall it 1) execute findings

of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed

a supplemental clerk’s record containing the findings of fact and conclusions of law and all

orders it may issue as a result of its hearing on this matter, and 3) cause to be developed

a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall then file the supplemental

record with the clerk of this court on or before September 23, 2002. Should further time

be needed by the trial court to perform these tasks, then same must be requested before

September 23, 2002.

    It is so ordered.

                                                                 Per Curiam



Do not publish.




                                              2